DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of the amendment filed 01 August 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 USC § 103 in view of MIYAJIMA have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of KIM (see below).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 09122374 A to MIYAJIMA in view of US 2005/0257812 to WRIGHT et al. (“WRIGHT”) or US 2016/0289885 to KIM et al. (“KIM”).
Regarding claims 1-2, 5, and 7, MIYAJIMA discloses a laundry treatment machine comprising: 
a cabinet (1);
a tub (2) within said cabinet; 
a horizontal axis fluid pervious drum (4) within said tub rotatable about a horizontal axis, wherein said drum has a diameter orthogonal to said horizontal axis and an average width in line with said horizontal axis (see, e.g., Figs. 1-2); 
a circumferential entry section in said cabinet that spans at least across an intermediate range of from 30 degrees to 60 degrees above said horizontal axis and rotationally about said horizontal axis (see, e.g., Fig. 5) and is bounded within a front position of said cabinet of more than 2 degrees above said horizontal axis and rotationally about said horizontal axis and a top position of said cabinet less than 90 degrees above said horizontal axis and rotationally about said horizontal axis (see, e.g., Fig. 5); and 
a door (33) in said cabinet, said door sealingly engaged with said entry section (see, e.g., Fig. 5 and ¶¶ [0019], [0020], [0025], [0026]),
wherein said drum has a circumferential opening spanning at least from 20 degrees to 40 degrees rotationally about said horizontal axis and having a circumferential opening area rotationally about said horizontal axis; and wherein said circumferential entry section has a circumferential entry section area greater than said circumferential opening area (see, e.g., Fig. 5),
wherein said drum has a bottom position beneath said horizontal axis and said door has an interior facing surface oriented towards said drum and said interior facing surface and said bottom position are separated by a reach distance (RD) less than said diameter (note the distance from the bottom of the drum and interior facing surface in MIYAJIMA appears slightly less than the drum diameter; even if assuming arguendo that one were to construe MIYAJIMA as not teaching such configuration, such minor constructional change which would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size, form or shape of a component.  A change in size, form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Size or Shape),
further comprising a liquid inlet (liquid supply line 9) to said tub, a liquid outlet (outlet 10) from said tub, a motor (22) operably engaged with said drum,
wherein said laundry treatment machine further comprises a closed drying air circuit (circulation duct 13) in fluid communication with said tub, wherein said closed drying air circuit comprises a fan (15) and a heater (14),
wherein said closed drying air circuit comprises a condenser (note water is supplied to duct 13 via line 16 to condense and dehumidy the air).
Regarding claim 1, MIYAJIMA discloses the claimed invention including a closed drying air circuit in fluid communication with said tub, wherein said closed drying air circuit comprises a fan, a heater, and a condenser (see above).  MIYAJIMA discloses a water cooled condenser and does not disclose the condenser comprising a thermoelectric module as recited in claim 1.  WRIGHT teaches an art-related laundry treatment system for washing and drying fabrics (WRIGHT at ¶ [0049]-[0052]), the desirability to provide a laundrying machine that is self-contained, automatic, and relatively compact (WRIGHT at ¶ [0005], and the selected use of structurally equivalent condensers including either water cooled condensers (spray droplets, trickle, beds, etc) or thermoelectric (WRIGHT at ¶ [0051]).  KIM teaches an art-related laundry treatment system employing a closed drying air circuit in fluid communication with tub (20), which includes a fan (84), a heater (86), and a condenser comprising a thermoelectric module (110) for cooling and heating air moving along a condenser duct (see KIM at ¶ [0010]-[0011], Fig. 2, and associated text).  
Because both MIYAJIMA and WRIGHT/KIM teach laundry treatment systems e, it would have been obvious to one skilled in the art to substitute one known condenser configuration for the other to achieve the predictable result of condensing water in a laundry treatment apparatus.
Further regarding claim 1, MIYAJIMA discloses the claimed invention including a drum diameter and width, but MIYAJIMA does not expressly disclose a particular ratio of the two.  Specifically, MIYAJIMA does not expressly disclose a ratio of diameter to average width from 1.5:1 to 3.25:1.  However, merely modifying the diameter to width ratio of the drum in MIYAJIMA would involve a minor constructional change which would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size, form or shape of a component.  A change in size, form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Size or Shape.  It is further noted that the prior art is replete with teachings of modifying the washing drum dimensions to achieve the predictable results of desired drum volume.
Regarding claim 3, MIYAJIMA further discloses wherein said cabinet further comprises a base beneath said drum, a top panel above said drum, a front panel and an opposing rear panel extending between said base and said top panel, and a pair of side panels extending between said base and said top panel and between said front panel and said rear panel, wherein said horizontal axis extends partially between said side panels (note cabinet 1 of MIYAJIMA includes all wall/panel portions as claimed), wherein said cabinet has a cabinet height (CH) between said base and said top panel and a front panel width (FPW) between said side panels (manifestly, MIYAJIMA’s cabinet has a cabinet height and front panel width).  MIYAJIMA does not expressly disclose wherein said cabinet height is from 2 to 2.5 times greater than said front panel width or any specific cabinet height to front panel width ratio.  However, changes in size/shape are held to be prima facie obvious (see above) absent secondary considerations.
Regarding claim 4, the position is taken that the door of MIYAJIMA inherently/implicitly teaches wherein said door is hingedly engaged with said top panel (note the door of MIYAJIMA includes a door lock 34-39 on one end of the door, the other end manifestly requiring a connecting feature such as a conventional door hinge).
Regarding claim 6, MIYAJIMA further discloses wherein said cabinet further comprises a base beneath said horizontal axis drum, a top panel above said horizontal axis drum, a front panel and an opposing rear panel extending between said base and said top panel, and a pair of side panels extending between said base and said top panel and between said front panel and said rear panel, wherein said horizontal axis extends partially between said side panels (note cabinet 1 of MIYAJIMA includes all wall/panel portions as claimed), wherein said front panel has a front panel width (FPW) between said side panels and said side panels have a side panel width (SPW) between said front panel and said rear panel (manifestly, MIYAJIMA’s cabinet has a front panel width and side panel width).  MIYAJIMA does not expressly disclose wherein said side panel width is from 1.7 to 2.1 times greater than said front panel width or any specific side pane width to front panel width ratio.  However, changes in size/shape are held to be prima facie obvious (see above) absent secondary considerations.
Regarding claim 10, MIYAJIMA clearly discloses a similarly dimensioned cabinet and drum configuration but MIYAJIMA does not expressly disclose wherein said drum has a volume from 0.025 to 0.06 m3.  However, as discussed above, changes in size/shape are prima facie obvious absent secondary considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711